Case 2:17-cv-10110-SDW-LDW Document 46 Filed 02/06/20 Page 1 of 1 PagelD: 167

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

ERIN HENDERSON, Civil Action No.
Plaintiff, 17-10110 (SDW) (LDW)
Vv.
60-DAY ORDER
eee ADMINISTRATIVELY
TERMINATING ACTION
Defendant.

 

 

THIS MATTER having come before the Court by way of a February 6, 2020 settlement
conference before the undersigned; and the parties having reached a settlement in principle;

IT IS, on this 6th day of February 2020,

ORDERED that this action and any pending motions are hereby administratively
terminated; and it is further

ORDERED that this shall not constitute a dismissal Order under Federal Rule of Civil
Procedure 41; and it is further

ORDERED that within 60 days after entry of this Order (or such additional period
authorized by the Court), the parties shall file all papers necessary to dismiss this action under
Federal Rule of Civil Procedure 41 or, if settlement cannot be consummated, request that the action
be reopened; and it is further

ORDERED that, absent receipt from the parties of dismissal papers or a request to reopen
the action within the 60-day period, the Court shall dismiss this action, without further notice, with

prejudice and without costs.

Hon. Leda Dunn Wettre
United States Magistrate Judge

 
